Title: From John Adams to Rufus King, 14 June 1786
From: Adams, John
To: King, Rufus


     
      Dear sir
      London June 14. 1786
     
     Yesterday, arrived by the Post your Favours of the 2. 4. & 5. of May.
     Every Day will furnish America with fresh Proofs, of the fallacious nature of all her hopes of Prosperity, Grandeur and Glory, from the friendly disposition of foreign Powers. Whatever Assistance she may ever derive from any of them, must be purchased at a greater Price than it will be worth. Reverence thyself, is a Prœcept of private Morality, but it is equally applicable And equally necessary to States & Individuals.— Know thyself is another of as much Importance to both. Our Country is yet more deficient in the latter than in the former.
     Credit, has been the Inlet to most of the Luxury and Folly which has yet infected our People. He who could devise a method to abolish it forever, would deserve a Statue, to his Memory.
     Agriculture, manufactures, and Commerce with one another, would Soon make Us flourish.
     The Want of Concert, and the Want of Confidence in each other, and the trifling with public Faith have emboldened our Rivals, which are all Europe, and have let loose the Barbarians, and alltogether have already not only ruined our Navigation and Commerce, but reduced the Price of our Produce. This last will be soon felt,

and will arouse the Planters & Farmers. But it will fall much lower, if our Navigation is not attended to, if We depend upon foreign ships, it will dwindle to almost nothing.
     The most allarming Circumstance, that has happened is the Innattention to Congress.— that Seven states only should be represented, for so long a time, when the affairs of the Union, were in so embarrass’d and dangerous a situation is Proof of something so bad that I dare not name it.
     The proposed Convention, it is to be hoped will do good: but I know not why Congress could not have done as well or better.
     The Barbary Powers, will not be appeased for less than two or three hundred Thousand Pounds. Congress have Such Sums to pay in Europe in 1787, that I know not how they will obtain the Money. Lay on Duties to pay the Interest, and it may easily be obtained by Loans: but not otherwise. Mr Lamb was sent by Us to Affrica, because he was sent by Congress to Us. We could easily have found better Men. But it will be in vain to send any body, untill he is provided with Money Sufficient.— We must not call it Bribery. We should learn to talk of it as other nations do, as Gratuity Generosity, Magnificence, Friendship, Custom & all that.— if We fight them We shall only increase their demands and be obliged to pay them as much more as will make up all the Damage We do them.
     All Nations are contriving to take Advantages of Us and make Profit and Power out of Us, and if Planters & Merchants North and south do not unite in measures of Defence We shall find ourselves a Prey. The Agriculture of the Country will feel the Ruin, when it comes to their Turn as severely as the Merchants.
     immense Quantities of Grain have been sent from England to Bordeaux & Marseilles this Spring. This demand ought to have been supplied from America. Why was it not? because of the difficulty of freight.—
     Mr Jay mentions a Letter of the 1. of May. This I have not recd. it contains perhaps the sense of Congress, concerning the Exchange of Ministers.— I shall punctually obey my orders.— Untill every Law of the States is repealed, whether respecting Debts or Tories, which is inconsistent with the Treaty: Untill the frontier Posts shall be surrendered to Us & the Negroes paid for. Untill all the States shall have firmly establihed a system of national Revenue and taken a decided Resolution in favour of their own Navigation, by a Peace with the Barbary Powers as well as giving a clear Encouragement to

their own ships beyond all others, my situation here will be so unpleasant, that I shall constantly wish to be at home.
     To be obliged to embark with my Family in any miserable Merchant ship, or accidental Packett, in the dead of Winter, would be very disagreable: but if orders should arrive So that I could embark in Season in the Fall, or if they should be delayed till Spring, they would relieve me from a heavy Load.
     The Poor Prisoners at Algiers, the old Debtors in all the States, the suitors for Vessells captured after the Armistice, all the Merchants in America, and all the Farmers are now or will soon be looking to me for Relief from their Distresses, when I know I can do them no service, and all their hopes must depend upon the Measures taken by Congress and their own Legislatures.
     I see that Pains are taken in the American Newspapers to hold up to the People hopes & Expectations of a Change of Councils here. nothing can be more impolitick, fallacious and abusive.— The Eyes of the People ought to be undeceived and opened, upon their true Situation and real Danger.
     My affectionate Respects to Mr Alsop, and to your Lady if you please.
     With great Esteem, your most / obedient humble servant
     
      John Adams
     
    